DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 8,473,754) in view of Oxford (US 2013/02584494) and further in view of Bower, III et al. (US 2018/0048470).
Regarding claim 1, Jones teaches a system configured to provide multiple security layers, the system comprising: 
a volatile memory device, i.e. non-secure external program & data source (Fig. 2, el. 203; Fig. 3, el. 307; Fig. 5, el. 620), wherein the source may be RAM (Abstract; Claim 5), storing instructions and data corresponding to a plurality of processes, each of the processes comprising a particular application executing on the system, e.g. encrypted program instructions and data are stored in the external memory (Col. 5, lines 32-36, 59-64; Col. 13, lines 42-45); 
a first processor, i.e. a soft-core processor/controller of a Secure Key Management Unit (SKU) (Fig. 3, el. 304; Fig. 5, el. 604), associated with a first security layer, e.g. wherein the SKU and the processor/controller are isolated from other on-chip components and from the external memory (Col. 12, line 55-Col. 13, line 13), 
the first processor configured to:  provide first cryptographic information corresponding to the particular application, the first cryptographic information including a base key or a set of cryptographic parameters, e.g. the SKU processor/controller obtains a credential identifier and page base table information (Col. 13, lines 1-13); the credential identifier, auxiliary data, and ancillary information are communicated to the SKU from the CPU (Col. 7, lines 61-67; Col. 15, lines 20-39); 
a logical resolution circuit, i.e. the SKU (Fig. 2, el. 202; Fig. 3, el. 303; Fig. 5, el. 603); an internal key generation logic component of the SKU (Fig. 9, el. 1001), the logical resolution circuit configured to: 
receive the first cryptographic information corresponding to the particular application, e.g. obtaining a credential identifier and page base table information (Col. 13, lines 1-13); the credential identifier, auxiliary data, and ancillary information are communicated to the SKU from the CPU (Col. 7, lines 61-67; Col. 15, lines 20-39); utilizing the internal key generation logic component to generate keys from specific seed values, wherein the credential identifiers are used as seed values (Col. 18, lines 5-15); 
generate second cryptographic information based at least in part on the first cryptographic information corresponding to the particular application, an indication of an instruction or data, and a process identifier (ID) of the particular application, e.g. generating a key based on the application credentials and CPU supplied credentials (Col. 7, line 55-Col. 8, line 3); wherein the application credentials indicate to the SKU that several credentials must be combined in novel ways to decrypt pages and contains only encrypted program data or instructions and headers containing the credential identifiers necessary to decrypt the encrypted segments (Col. 17, lines 1-52);
a cryptographic circuit, i.e. an Encryption Management Unit (EMU) circuitry (Fig. 2, el. 201; Fig. 3, el. 302; Fig. 4, el. 400; Fig. 5, el. 602; Col. 3, lines 18-27), associated with a second security layer, e.g. the SKU and EMU functional components may be configured to operate using other processors or processor families (Col. 12, lines 16-19); wherein the EMU is isolated from the SKU (Col. 13, lines 2-13),
the cryptographic circuit configured to:  decrypt, using the second cryptographic information, encrypted instructions or data corresponding to the particular application to provide decrypted instructions or data, e.g. decrypting the encrypted instructions or data using the key(s) received from the SKU (Col. 6, line 66-Col. 7, line 34; Col. 9, lines 15-43); and 
a second processor, i.e. a CPU/execution unit (Fig. 2, el. 200; Fig. 3, el. 304; Fig. 5, el. 601), associated with the second security layer, e.g. the SKU and CPU are isolated from each other and the CPU is prevented from having any read access to or direct influence on SKU functions (Col. 8, lines 39-44); wherein the SKU is isolated from other on-chip components (Col. 13, lines 2-13),
the second processor configured to:  receive the decrypted instructions or data for processing, e.g. receiving the decrypted instructions or data at the CPU (Col. 6, lines 41-60; Col. 9, lines 1-4; Col. 14, lines 5-7).
Jones does not clearly teach the logical resolution circuit external to the first processor; and a process identifier (ID) of a process of the particular application.
Oxford teaches a first processor associated with a first security layer, i.e. a secure execution controller (Fig. 2, el. 162), the first processor configured to:
provide first cryptographic information corresponding to a particular application, the first cryptographic information including a base key or a set of cryptographic parameters, e.g. providing one or more values stored in the hash seed register of the secure execution controller and a secret hardware key to the hardware hash function block (Para. 123, 124);
a logical resolution circuit, the logical resolution circuit external to the first processor, i.e. a one-way hash function block (Fig. 2, el. 160; Fig. 3, el. 320); wherein the block may be a hash function implemented in software or firmware running on a separate processor from the CPU of the system or on the CPU in secure mode (Para. 87, 88, 122), configured to:
receive the first cryptographic information corresponding to the particular application, e.g. receiving the one or more values stored in the hash seed register of the secure execution controller and a secret hardware key to the hardware hash function block (Para. 123, 124);
generate second cryptographic information based at least in part on the first cryptographic information corresponding to the particular application, an indication of an instruction or data, and a process identifier (ID) of the particular application, e.g. generating a compound key using the secret hardware key, hash seed precursor key (Para. 122-124); wherein a secure descriptor, e.g., the compound key, is generated with the hash block using the secret key and a process ID (Para. 68-70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include 
Jones in view of Oxford does not explicitly teach a process identifier (ID) of a process of the particular application.
Bower teaches a process identifier (ID) of a process of a particular application, e.g. assigning a process identifier to a process (Para. 10, 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Oxford to include a process identifier (ID) of a process of the particular application, using the known method of assigning a process identifier to a process, as taught by Bower, in combination with the cryptographically isolated system components of Jones in view of Oxford, for the purpose of providing better workload isolation (Bower-Para. 3).

Regarding claim 2, Jones in view of Oxford in view of Bower teaches wherein each of the processes from the volatile memory device is unable to decrypt the encrypted instructions or data, e.g. encrypted program instructions and data are stored in the external memory (Jones-Col. 5, lines 32-36, 59-64; Col. 13, lines 42-45); decrypting, by the encryption/decryption cores of the EMU, the encrypted instructions or data using the key(s) received from the SKU (Jones-Col. 6, line 66-Col. 7, line 34; Col. 9, lines 15-55); wherein the EMU also prevents the CPU from having physical access to any key (Jones-Col. 7, lines 50-54).

Regarding claim 3, Jones in view of Oxford in view of Bower teaches wherein the second cryptographic information corresponding to the particular application is different than respective cryptographic information corresponding to a different application, e.g. each memory page may have a corresponding unique associated key that is used by the EMU to decrypt the instructions/data stored on the page (Jones-Col. 5, lines 32-46; Col. 17, lines 32-36).

Regarding claim 4, Jones in view of Oxford in view of Bower teaches wherein the encrypted instructions or data corresponding to the particular application are encrypted differently from respective instructions or data of another application or process, wherein the encrypted instructions corresponding to the particular application are encrypted differently from the encrypted data corresponding to the particular application, wherein each process included in a same security layer is encrypted differently to each other process in the same security layer, and wherein each security layer is encrypted differently to each other security layer, e.g. each memory page may have a corresponding unique associated key that is used by the EMU to decrypt the instructions/data stored on the page (Jones-Col. 5, lines 32-46; Col. 17, lines 32-36); wherein the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54); isolating the working set of a process such that the data is inaccessible to any other process (Oxford-Para. 67, 92); encrypting data transactions using the secure process descriptor or a derivative (Oxford-Para. 94, 95, 108).

Regarding claim 5, Jones in view of Oxford in view of Bower teaches wherein the encrypted instructions or data corresponding to the particular application is encrypted differently based on at least one of a different encryption algorithm, different key, different modification to the different encryption algorithm, different padding, different substitution-box, different parameter, or using decryption to obscure particular decrypted instructions, e.g. each memory page may have a corresponding unique associated key that is used by the EMU to decrypt the instructions/data stored on the page (Jones-Col. 5, lines 32-46; Col. 17, lines 32-36); wherein the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54).

Regarding claim 8, Jones in view of Oxford in view of Bower teaches wherein each of the instructions and the data corresponding to a given process utilize different decryption methods, e.g. the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54); wherein the application credentials indicate to the SKU that several credentials must be combined in novel ways to decrypt pages and contains only encrypted program data or instructions and headers containing the credential identifiers necessary to decrypt the encrypted segments (Jones-Col. 17, lines 1-52).

Regarding claim 10, Jones in view of Oxford in view of Bower teaches wherein code corresponding to the first processor or the second processor, when stored externally in a particular memory device, is encrypted, the code being executable by a trusted process based on run-time decryption and authentication of the code, e.g. the CPU includes conventional logic or circuitry, such as instruction fetch & execute logic and a memory management unit (Jones-Col. 4, lines 11-17; Col. 12, lines 7-19; Fig. 6, el. 601). 

Regarding claim 11, Jones in view of Oxford in view of Bower teaches wherein a first application in a lower trusted component is unable to access code or data of another application in the lower trusted component, e.g. the SKU and CPU are isolated from each other and the CPU is prevented from having any read access to or direct influence on SKU functions (Jones-Col. 8, lines 39-44); wherein the SKU is isolated from other on-chip components (Jones-Col. 13, lines 2-13); wherein the EMU also prevents the CPU from having physical access to any key (Jones-Col. 7, lines 50-54); isolating the working set of a process such that the data is inaccessible to any other process (Oxford-Para. 67, 92); encrypting data transactions using the secure process descriptor or a derivative (Oxford-Para. 94, 95, 108).

wherein the second processor is further configured to: provide output data based on the decrypted instructions or data, e.g. the CPU requests to write data to memory, the EMU encrypts the data, and the encrypted data is written to memory (Jones-Col. 9, lines 15-43);
encrypting the output data, e.g. encrypting data transactions between the processor and the bus (Oxford-Para. 108); encrypting a working set prior to writing the data out to an off-chip storage mechanism (Oxford-Para. 110); and 
storing the encrypted output data in an external memory device, e.g. storing the encrypted working set data to the of-chip storage mechanism (Oxford-Para. 110).

Regarding claim 14, the claim is analyzed with respect to claim 1.

Regarding claim 15, the claim is analyzed with respect to claim 3.

Regarding claim 16, the claim is analyzed with respect to claim 4.

Regarding claim 17, the claim is analyzed with respect to claim 5.

Regarding claim 18, Jones in view of Oxford in view of Bower teaches wherein instructions and data corresponding to a plurality of processes are stored on a volatile memory device, and the instructions and the data corresponding to the plurality of processes are prevented through cryptography, from accessing instructions of other processes, and each process from the plurality of processes are cryptographically isolated from each other, e.g. each memory page may have a corresponding unique associated key that is used by the EMU to decrypt the instructions/data stored on the page (Jones-Col. 5, lines 32-46; Col. 17, lines 32-36); the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54); wherein the application credentials indicate to the SKU that several credentials must be combined in novel ways to decrypt pages and contains only encrypted program data or instructions and headers containing the credential identifiers necessary to decrypt the encrypted segments (Jones-Col. 17, lines 1-52); isolating the working set of a process such that the data is inaccessible to any other process (Oxford-Para. 67, 92); encrypting data transactions using the secure process descriptor or a derivative (Oxford-Para. 94, 95, 108).

Regarding claim 19, Jones in view of Oxford in view of Bower teaches further comprising: providing output data based on the decrypted instructions or data: encrypting the output data; and storing the encrypted output data in an external memory device, e.g. the CPU alerts the EMU that it needs to write data out to the external memory, the EMU encrypts the data, and writes the data out to the memory (Jones-Fig. 2, el. 203; Fig. 3, el. 307; Fig. 5, el. 620; Col. 9, lines 31-43; Col. 16, lines 20-47); encrypting data transactions between the processor and the bus (Oxford-Para. 108); encrypting a working set prior to writing the data out to an off-chip storage mechanism (Oxford-Para. 110).

a second security layer that is lower than the first security layer, e.g. the SKU and CPU are isolated from each other and the CPU is prevented from having any read access to or direct influence on SKU functions (Jones-Col. 8, lines 39-44); wherein the SKU is isolated from other on-chip components (Jones-Col. 13, lines 2-13).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Oxford in view of Bower and further in view Bitauld et al. (US 2020/0036519).
Regarding claim 6, Jones in view of Oxford in view of Bower teaches all elements of claim 1.
Jones in view of Oxford in view of Bower further teaches wherein the instructions and the data corresponding to the plurality of processes stored in the volatile memory device are prevented through cryptography, from accessing instructions of other processes, and each process from the plurality of processes are cryptographically isolated from each other, e.g. each memory page may have a corresponding unique associated key that is used by the EMU to decrypt the instructions/data stored on the page (Jones-Col. 5, lines 32-46; Col. 17, lines 32-36); the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54); wherein the application credentials indicate to the SKU that several credentials must be combined in novel ways to decrypt pages and contains only encrypted program data or instructions and headers containing the credential identifiers necessary to decrypt the encrypted segments (Jones-Col. 17, lines 1-52); isolating the working set of a process such that the data is inaccessible to any other process (Oxford-Para. 67, 92); encrypting data transactions using the secure process descriptor or a derivative (Oxford-Para. 94, 95, 108).
Jones in view of Oxford in view of Bower does not clearly teach the first processor, the logical resolution circuit, and the second processor are cryptographically isolated from each other.
Bitauld teaches a first processor, a logical resolution circuit, and a second processor are cryptographically isolated from each other, e.g. a plurality of isolated processors, wherein each processor may perform data processing/calculations and may include a Trusted Execution Environment (TEE) (Fig. 2; Para. 23, 24, 51); communication between any two system elements may be encrypted; a first isolated processor encrypts the data with a second isolated processor’s public key, the encrypted data is decrypted and is processed at the second processor, encrypted with a third processor’s public key, and sent to a third processor (Para. 33, 46, 47, 52); performing integrity checking at each processor (Para. 29, 32, 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Oxford in view of Bower to include each process from the plurality of processes, the first processor, the logical resolution circuit, and the second processor are cryptographically isolated from each other, using the known method of utilizing a plurality of isolated processors, wherein each processor may perform data processing/calculations and may include a Trusted Execution Environment 

Regarding claim 9, Jones in view of Oxford in view of Bower teaches all elements of claim 1.
Jones does not clearly teach wherein each processor in the system utilizes encryption in addition to authentication of code.
Bitauld teaches wherein each processor in the system utilizes encryption in addition to authentication of code, e.g. communication between any two system elements may be encrypted; a first isolated processor encrypts the data with a second isolated processor’s public key, the encrypted data is decrypted and is processed at the second processor, encrypted with a third processor’s public key, and sent to a third processor (Para. 33, 46, 47, 52); performing integrity checking at each processor (Para. 29, 32, 53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Oxford in view of Bower to include wherein each processor in the system utilizes encryption in addition to authentication of code, using the known method of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Oxford in view of Bower and further in view of Rodgers et al. (US 2014/0052975).
Regarding claim 7, Jones in view of Oxford in view of Bower teaches all elements of claim1
Jones in view of Oxford in view of Bower further teaches wherein the logical resolution circuit is further configured to utilize respective process identifiers to enforce different decryption methods for different processes, the different processes including at least one application process, e.g. the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54); wherein the application credentials indicate to the SKU that several credentials must be combined in novel ways to decrypt pages and contains only encrypted program data or instructions and headers containing the credential identifiers necessary to decrypt the encrypted segments (Jones-Col. 17, lines 1-52).
Jones in view of Oxford in view of Bower does not clearly teach the different processes including at least one operating system process and at least one application process.
Rodgers teaches wherein a logical resolution circuit, i.e. SCPU-B (Fig. 3, el. 104), is further configured to decrypt different processes including at least one operating system process and at least one application process, e.g. decrypting, by the CPU-B, system or software files including second stage code (Para. 41, 42, 48, 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones in view of Oxford in view of Bower to include the different processes including at least one operating system process and at least one application process, using the known method of decrypting, by the CPU-B, system or software files including second stage code, as taught by Rodgers, in combination with the instruction/data decryption methods of Jones in view of Oxford in view of Bower, for the purpose of enhancing the security of the system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Oxford in view of Bower and further in view of Powell et al. (US 2017/0277898).
Regarding claim 12, Jones in view of Oxford in view of Bower teaches all elements of claim 1.
storing respective instructions and data for different applications, the respective instructions and data of each of the different applications being encrypted differently from each other, e.g. each memory page may have a corresponding unique associated key that is used by the EMU to decrypt the instructions/data stored on the page (Jones-Col. 5, lines 32-46; Col. 17, lines 32-36); the EMU may support numerous cryptographic algorithms and ciphers as well as various modes for those ciphers (Jones-Col. 7, lines 35-54); wherein the application credentials indicate to the SKU that several credentials must be combined in novel ways to decrypt pages and contains only encrypted program data or instructions and headers containing the credential identifiers necessary to decrypt the encrypted segments (Jones-Col. 17, lines 1-52); isolating the working set of a process such that the data is inaccessible to any other process (Oxford-Para. 67, 92); encrypting data transactions using the secure process descriptor or a derivative (Oxford-Para. 94, 95, 108).
Jones in view of Oxford in view of Bower does not clearly teach a non-volatile memory device, the non-volatile memory device storing respective instructions and data for different applications.
Powell teaches a non-volatile memory device, i.e. memory (Fig. 1, el. 120), wherein the memory may be nonvolatile memory (Para. 26), the non-volatile memory device storing respective instructions and data for different applications, the respective instructions and data of each of the different applications being encrypted differently from each other, e.g. the memory stores data for different programs, wherein the data is encrypted using an address space key assigned to the program (Para. 27, 40).
.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seo (US 2019/0180028) – Seo discloses a system that uses identifier information of a process to identify an identifier of the application (Para. 203).

Parker et al. (US 2018/0173641) – Parker discloses a system that uniquely identifies each process using its corresponding blind domain ID (Para. 41).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





08 March 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498